        Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                          CRIMINAL NUMBER:
               v.
                                                          1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

       Defendant.


   DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S MOTION
    FOR A BILL OF PARTICULARS PURSUANT TO FED. R. CRIM. P. 7(f) AND
                INCORPORATED MEMORANDUM OF LAW

       Defendant Concord Management and Consulting LLC (“Defendant” or “Concord”), by

and through undersigned counsel, respectfully submits this Motion and Memorandum of Law

seeking an order directing the government to provide Defendant with a bill of particulars

pursuant to Federal Rule of Criminal Procedure 7(f).

       I.      Introduction

       This case is a first of its kind, alleging that a foreign company with no presence in the

United States conspired to defraud the United States by allegedly funding social media content

directed at the 2016 American presidential election. There is no allegation that the opinions

expressed were per se false; nor would it be unlawful if they were. Instead, according to the

government, liability rests solely on the tenuous notion that foreign nationals are prohibited from

making certain electioneering expenditures and under certain circumstances acting as foreign

agents in the United States; and while it is not clear that Defendant Concord did either, the

government claims Concord made it difficult for the Federal Election Commission and/or the

Department of Justice to determine at the time whether Concord was violating any substantive




                                                1
        Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 2 of 13



election or foreign agent registration statute or regulation.1 While providing no details about

what the Concord corporate entity actually did, the Indictment simply states over and over again

that the “Defendants and their co-conspirators” engaged in various acts, making it impossible to

determine when and where the term “Defendants” includes Concord and who the co-conspirators

are.

       These vague and overly general allegations are insufficient to permit Concord to prepare

adequately for trial. First, the Indictment—which charges Concord only with conspiracy—

references that Defendants (including Concord) conspired with persons “known and unknown to

the Grand Jury,” Indictment ¶¶ 2, 9, but fails to identify the names of these purported co-

conspirators.   Second, the Indictment generally alleges that “Defendants and their co-

conspirators” committed acts in furtherance of the alleged conspiracy, and the general assertion

that Concord was the “primary source of funding” for its co-conspirators’ alleged activities, and

that Concord engaged in such vague pursuits as “recommend[ing] personnel and over[seeing] . . .

activities,” id. ¶ 11, but provides no details about what Concord actually did and when it did it.

Third, the Indictment does not identify a single employee of Concord who is alleged to have

performed acts that would have bound Concord; and as to co-defendant Mr. Prigozhin, is devoid

to any allegation about who or what he allegedly approved or supported. Id. ¶ 12. Without more

detail, Concord cannot defend itself at trial against allegations involving unknown co-

1
  This specific detail is not provided in the Indictment but was articulated in the government’s
Opposition to Defendant’s Motion to Dismiss, Dkt. 56, 11 (“[T]he government will only have to
prove that the defendants knowingly and intentionally engaged in deceptive acts that interfered
with the regulatory functions of the FEC or DOJ in a way that precluded those entities from
ascertaining whether those substantive statutes were violated. Thus, for example, if the
government establishes that, had federal agents known of defendants’ Russian affiliation—which
the defendants deceptively concealed from the United States—those agents would naturally have
initiated an investigation to ascertain whether the defendants were in fact complying with
election-contribution or agent-registration laws, then the government has proved a Section 371
violation.”) (emphasis original).


                                                2
          Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 3 of 13



conspirators relating to unidentified social media accounts that it allegedly conspired to fund.

Concord is entitled to this basic information under Rule 7(f).

        To this point, the government has denied Concord’s request for basic information on the

sole ground that it is an improper attempt to preview the government’s evidence. This is not the

case. Rather, Concord, as a corporate defendant incapable of acting otherwise than through the

actions of its employees and agents, is simply seeking to determine who did what, when, and

where in order to assess whether any individual had requisite authority and, as such, may have

bound or created liability for the corporate entity. As a corporate entity, Concord only possesses

knowledge through those employees and agents who acted on its behalf. A bill of particulars is

therefore necessary to provide Concord with the information needed to prepare its defense and

avoid surprise at trial.

        II.       The Indictment

        Concord was charged, along with several co-defendants, in one count of an eight-count

Indictment on February 16, 2018. The only individual co-defendant allegedly connected to

Concord is Mr. Prigozhin.       See Indictment ¶ 12.    The sum and substance of the conduct

specifically alleged against Concord and Mr. Prigozhin is contained in the Indictment at ¶¶ 3, 11,

and 12.       No other indicted or identified conspirator is alleged to have been employed by

Concord, and as such none could have bound the corporate entity.

        Concord and Mr. Prigozhin are essentially alleged to have: (1) provided unspecified

funding to co-defendant Internet Research Agency (“IRA”), ¶¶ 3, 35; (2) recommended

unspecified personnel, overseen IRA operations in unspecified ways, and used multiple bank

accounts, ¶ 11; (3) caused a person to hold a sign in front of the White House around Mr.

Prigozhin’s alleged birthday, ¶ 12; and (4) met with representatives of IRA, ¶¶ 13(a) and 14.

None of these allegations inform Concord of the essential facts constituting a conspiracy to


                                                 3
           Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 4 of 13



defraud the United States as required by Fed. R. Crim. P. 7(c). Nor do the allegations inform

Concord of any actions specifically taken by its officers or employees.

          III.   Procedural Background

          On April 11, 2018, undersigned counsel entered their appearances and sent a letter to the

Special Counsel seeking a bill of particulars in response to a number of specific requests, all of

which sought clarification of the allegations in the Indictment. See Ex. A, April 11, 2018 Letter

from E. Dubelier to J. Rhee. On May 17, 2018, counsel for the government verbally indicated

during an in-person meeting that the Special Counsel was unwilling to provide the requested

information. To be clear, the government provided no written response at all, nor did it provide a

verbal response corresponding to the substance of any of the requests. Thereafter, Concord

sought and obtained an extension of time in which to file a motion for a bill of particulars. Dkt.

13, 17.

          Concord renewed its request for a bill of particulars on January 17, 2019, and asked that

the Special Counsel provide a written response no later than January 22, 2019. Ex. B, January

17, 2019 Email from K. Seikaly to J. Kravis. The renewed request specified that Concord sought

the materials identified in the April 11, 2018 letter, and specifically clarified (with citation to

legal authority) that Concord was seeking the identity of all unindicted co-conspirators—a

request that is commonly granted in this district. Id. In response, the government declined to

provide any of the requested information, thus necessitating the instant motion. Ex. C, January

22, 2019 Email from J. Kravis to K. Seikaly. Again, the government provided no substantive

written response—instead choosing to simply state that it was unwilling to provide anything at

all. Such a blanket denial is unlike what was provided in United States v. Mosquera-Murillo,

153 F. Supp. 3d 130, 145 (D.D.C. 2015), where a motion for bill of particulars was denied

because “the government filed supplemental briefing providing . . . detailed information as to the


                                                  4
         Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 5 of 13



evidence produced to the defendants responsive to each of the seven categories identified in the

defendants’ motion.”

        The requests in Concord’s letter generally fall into three broad categories. First, Concord

seeks the identity of all unindicted alleged co-conspirators referenced (but not identified) in the

Indictment. See Ex. A at ¶¶ 4, 6, 7, 9, 12, 15, 17, 18, 21, 28-50. Second, Concord seeks the

identification of the social media accounts and email addresses allegedly controlled by or posted

by the alleged co-conspirators. See Ex. A at ¶¶ 11, 32, 34, 36, 40, 41. Third, the remainder of

Concord’s requests seek clarification of: (1) definitions, Ex. A at ¶¶ 2, 3, 5, 8, 10, 13, 14, 20, 42;

(2) alleged expenditures, Ex. A at ¶ 35; (3) certain computer information, Ex. A at ¶¶ 39; and (4)

the identities of other non-conspirators, Ex. A at ¶¶ 44, 49, 50.          As outlined below, this

information is necessary for Concord to understand the charges against it and to present a full

defense at trial, and falls squarely within the category of information that is an appropriate

subject for a bill of particulars.

        IV.     Law

        A bill of particulars “can be used to ensure that the charges brought against a defendant

are stated with enough precision to allow the defendant to understand the charges, prepare a

defense, and perhaps also to be protected against retrial on the same charges.” United States v.

Butler, 822 F.2d 1191, 1193 (D.C. Cir. 1987). The determination of whether a bill of particulars

is necessary rests within the sound discretion of the trial court. See United States v. Mejia, 448

F.3d 436, 445 (D.C. Cir. 2006). A bill of particulars is “especially appropriate” in cases where

“portions of the indictment are difficult to follow,” or are “particularly enigmatic and, without

further elucidation, [a defendant] will be unable to effectively prepare his defense.” United

States v. Trie, 21 F. Supp. 2d 7, 21 (D.D.C. 1998); see also United States v. Anderson, 441 F.

Supp. 2d 15, 19 (D.D.C. 2006) (noting that a bill of particulars was appropriate in Trie because


                                                  5
         Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 6 of 13



of the “convoluted theory on which the defendant was indicted and the way in which the

indictment was drafted”).

        A defendant is entitled to a bill of particulars “as of right” when the bill is necessary to

allow him to understand the charges and prepare a defense, “even though what is needed is an

identification, within reasonable limits, of information in the possession of the accused, or the

furnishing of information which in other circumstances would not be required because [it is]

evidentiary in nature.” United States v. U.S. Gypsum Co., 37 F. Supp. 398, 402-03 (D.D.C.

1941). It is not sufficient for the government to respond to a bill of particulars by merely

pointing to “the voluminous discovery already provided . . . .” Anderson, 441 F. Supp. 2d at 19.

        V.       Argument

        This motion tracks the requests Concord made in its April 11, 2018 letter. First, it seeks

the identities of the unindicted co-conspirators referenced in the Indictment—a request courts in

this district commonly grant in cases like this one that involve complex conspiracy allegations

and non-violent conduct. Second, Concord seeks an order directing the government to specify

exactly which social media accounts and email addresses were allegedly controlled by those co-

conspirators and form the basis of the allegations in the Indictment. Finally, Concord seeks

definitions for the undefined terms used in the Indictment, details about the vague expenditures

referenced in the Indictment, information about specific computer identification data (such as

VPNs), and the identities of individuals referenced in the Indictment who are not alleged to be

co-conspirators. All three of these categories of information fall within the scope of Rule 7(f),

and the government should be directed to produce a bill responding to Concord’s request before

trial in this matter.




                                                 6
        Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 7 of 13



               A.       This Court routinely orders the government to disclose the names of
                        alleged unindicted co-conspirators

       This court has routinely granted motions for bills of particulars where the defendant seeks

the identities of unindicted co-conspirators. See United States v. Ramirez, 54 F. Supp. 2d 25, 30

(D.D.C. 1999); Trie, 21 F. Supp. 2d at 22 (granting motion for bill of particulars with respect to

identities of unindicted co-conspirators); United States v. Bazezew, 783 F. Supp. 2d 160, 168-69

(D.D.C. 2011) (same); United States v. Palfrey, 499 F. Supp. 2d 34, 52 (D.D.C. 2007) (same);

United States v. Brodie, 326 F. Supp. 2d 83, 91 (D.D.C. 2004) (same); United States v. Karake,

281 F. Supp. 2d 302, 310 (D.D.C. 2003) (same); United States v. Hubbard, 474 F. Supp. 64, 81

(D.D.C. 1979) (same).

       Such requests in this court are generally only denied in violent crime cases where

identifying the co-conspirators well in advance of trial raises witness safety concerns. See, e.g.,

United States v. Lorenzana-Cordon, 130 F. Supp. 3d 172, 176 (D.D.C. 2015). Even then, at

some point the names must be revealed to the defendant. See id. Here, the Indictment alleges a

conspiracy to defraud based on the use of social media—not a violent crime—and as such the

information should be revealed. See Palfrey, 499 F. Supp. 2d at 52 (recognizing that courts in

this jurisdiction order disclosure of unindicted co-conspirator’s identities “particularly in cases

alleging nonviolent offenses”).

       The broad conspiracy charged in the Indictment repeatedly includes various activities

allegedly undertaken by “Defendants and their co-conspirators,” which includes “others known

and unknown to the Grand Jury.” See generally Indictment ¶¶ 30-85; id. ¶¶ 2, 9. These “co-

conspirators” are not identified in the Indictment, making it impossible for Concord to identify

who was involved in the alleged conduct, and specifically whether the government alleges that

Concord itself engaged in the specified conduct. See id. In situations involving broad and



                                                7
        Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 8 of 13



complex conspiracy allegations, a bill of particulars is often the only way for a corporate

defendant to identify individuals who performed acts attributed to the corporation and thus to

help the defendant prepare for trial. See United States v. Hsia, 24 F. Supp. 2d 14, 31 (D.D.C.

1998) (noting that often it is not readily apparent from an indictment who performed acts

attributed to a corporation and a bill of particulars is appropriate even when the defendant is the

corporation itself); but see United States v. Ford Motor Co., 24 F.R.D. 65, 67-68 (D.D.C. 1959)

(denying bill of particulars sought by a corporate defendant because the case did not involve “a

situation that deals with branches of corporations that are spread throughout the country or even

over a few states” and there was sufficient detail in the indictment). Given the circumstances

here, to the extent that the “co-conspirators” referenced in the Indictment are officers,

employees, or agents of Concord, it is inconceivable that the government would not have to

provide that information.

       In Hsia, the court recognized that “[g]iven the large number of acts attributed to co-

conspirators in the indictment . . . Ms. Hsia’s preparation for trial will be unnecessarily

complicated without knowing which acts were performed by which co-conspirators.” Hsia, 24

F. Supp. 2d at 31 (citing Trie, 21 F. Supp. 2d at 21). As such, the court ordered the government

to identify, “for each relevant paragraph of the indictment, which co-conspirator performed the

specified acts.” Id. Moreover, the Hsia court ordered the government to reveal which corporate

employees performed those acts attributed to an alleged corporate co-conspirator, id., and to

specify which lawful functions of a government agency (the Immigration and Naturalization

Service) were allegedly impeded and how they were impeded. Id. at 32; see also United States v.

Hubbard, 474 F. Supp. 64, 81 (D.D.C. 1979) (in broad-ranging conspiracy indictment against

various high-ranking members of the Church of Scientology requiring government to identify




                                                8
         Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 9 of 13



unindicted co-conspirators and provide overt acts by any unnamed co-conspirator that the

government will prove at trial by which it alleges the defendants sought to commit the charged

crimes) (citing United States v. Baker, 262 F. Supp. 657, 674 (D.D.C. 1966)); see also Ramirez,

25 F. Supp. 2d at 30 (in broad narcotics conspiracy requiring government to provide names of all

alleged co-conspirators regardless of whether they will be called as trial witnesses); Trie, 21 F.

Supp. 2d at 22 (in multi-year conspiracy with a large number of co-conspirators requiring

government to immediately disclose the names of all unindicted co-conspirators); Rogers, 617 F.

Supp. at 1028 (where indictment alleged that defendants committed the acts charged “together

with others both known and unknown to the Grand Jury,” finding defendants’ request for

identification of such persons to be proper, particularly where the government sought to hold

defendants liable for the acts of the co-conspirators). This is precisely the type of information

Concord is requesting here.

       Because Concord is a corporation, it is even more important for it to know the identities

of those individuals who have allegedly acted on its behalf—because it possesses no knowledge

independent of its agents, employees, and officers. See United States v. Maury, 695 F.3d 227,

248 (3d Cir. 2012) (in appeal of conviction based on pre-trial discovery issues, noting that “[a]n

organization has no self-knowledge of its own conduct, since it acts through its agents, and must

be afforded an opportunity to learn what of its employees’ conduct is being used against it at

trial”). Accordingly, it is necessary for Concord to learn this information, particularly because

“[i]t is only by learning what statements can be attributed to it as an organization that a corporate

defendant can defend itself at trial.”      Maury, 695 F.3d at 248 (citing Fed. R. Crim. P.

16(A)(1)(C) Advisory Committee Notes to 1994 Amendments).




                                                 9
        Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 10 of 13



               B.     The identification of social media and email accounts is necessary to
                      allow Concord to adequately prepare for trial

       The Indictment alleges that as part of the alleged conspiracy “Defendants and their co-

conspirators . . . created hundreds of social media accounts,” “thematic group pages on social

media sites,” and “registered and controlled hundreds of web-based email accounts hosted by

U.S. email providers under false names so as to appear to be U.S. persons and groups.” ¶¶ 32,

40. The Indictment identifies a total of fifteen social media accounts and group pages and two

email addresses, but not the “hundreds” of accounts that the government alleges the Defendants

created and used as part of the conspiracy. Without knowing precisely which social media

accounts, group pages, and email accounts the government asserts were part of the alleged

conspiracy, it will be impossible for Concord to prepare a defense against these allegations.

       In light of the government’s theory of liability in this unique case, these social media

accounts and email addresses can be analogized to false statements. That is, the government

claims that Defendants’ alleged use of these allegedly fake social media accounts and email

addresses were the “Manner and Means of the Conspiracy” and the way in which the Defendants

allegedly defrauded the United States.      See Indictment ¶¶ 29-58.      In the context of false

statement cases, case law in this district is clear that the government must specifically identify

those false statements, and details such as what about them is false, who made them,

approximately when they were made, and how the defendant caused them to be made. Trie, 21

F. Supp. 2d at 21; see also United States v. Brown, No. 07-75, 2007 WL 2007513, at *16

(D.D.C. July 9, 2007) (granting defendants’ motion for a bill of particulars “such that Defendants

shall be on notice of the specific alleged actions and specifically worded false statements on

which the Government shall rely in proving its case”); Anderson, 441 F. Supp. 2d at 19-21

(concluding that a defendant “is entitled to know precisely which allegedly false statements the



                                                10
         Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 11 of 13



government relies on in each paragraph, the way in which the government alleges them to be

false, and when approximately they were allegedly made”). This is because a “defendant faced

with false statements charges should not have to waste precious pre-trial preparation time

guessing which statements he has to defend against or which contributors may be witnesses

against him at trial when the government knows precisely the statements on which it intends to

rely and can easily provide that information.” Trie, 21 F. Supp. 2d at 21. The reasoning is

equally applicable here. Concord should not be forced to waste time guessing which social

media or email accounts the government contends support the allegations in the Indictment,

when the government knows precisely those accounts on which it relies. Furthermore, in order

to allow Concord to prepare for trial, the government should inform Concord to whom the social

media account allegedly belonged.

                 C.     This Court should order the government to respond to the remainder
                        of Concord’s requests

        The government should also be ordered to provide definitions for the undefined terms

used in the Indictment, details about the vague expenditures referenced in the Indictment,

information about specific computer identification data (such as VPNs), and the identities of

individuals who are not alleged to be co-conspirators (such as a volunteer for the Trump

campaign, “real U.S. persons,” and “Campaign Officials”).          Each of these categories of

information will similarly allow Concord to adequately prepare for, and avoid surprises at, the

trial in this matter.

        Definitions are appropriate subjects of a bill of particulars motion, especially when the

terms can be characterized as “unnecessarily vague.” Hubbard, 474 F. Supp. at 80. Here,

Concord has sought clarity about the terms used in the Indictment—vague terms such as

“improper foreign influence,” “political activities,” “interfere with elections and political



                                               11
        Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 12 of 13



processes,” “impairing,” “interfering,” “computer infrastructure,” “strategic goal to sow

discord,” “derogatory information,” disparaging,” “certain domestic activities,” “interference

operations,” and “approved and supported.” See generally, Ex. A. These terms have no legal

meaning, and by virtue of their inclusion in the Indictment, they force Concord to speculate what

their meaning might be.

       With respect to expenditures, the language of the Indictment creates confusion over what

this legal term means. The term “expenditure” has a specific definition as used in the Federal

Election Campaign Act (“FECA”), see id. ¶ 25, but the government uses the same term to refer

to payments made to “promote ORGANIZATION-controlled social media groups,” id. ¶ 35,

funding of both “political and social advertisements,” id. ¶ 58 (emphasis added). Not all of these

references include alleged violations of FECA. In order to adequately prepare for trial—and to

know which alleged “expenditures” allegedly interfered with a government function and for what

reason—more detail is necessary. Moreover, to the extent that Concord is alleged to have been

the “source of funding” for these expenditures, id. ¶ 11, it needs more detail in order to

adequately respond to the charges.

       Finally, computer information including VPNs, Indictment ¶ 39, and the identities of

non-conspirators including the volunteer for the Trump campaign, id. ¶ 54, the “real U.S.

persons,” id. ¶ 55, and the “Campaign Officials,” id. ¶¶ 76, 78, 79, are necessary to allow

Concord to prepare for trial. This information is similar to the information that was ordered to be

disclosed in Trie, where this Court required the government to provide “further elucidation”

about the “particularly enigmatic” terms of the indictment. 21 F. Supp. 2d at 21. In Trie, like in

this case, the indictment was long and complicated, involved a large number of individuals

(including some that the defendant never interacted with and thus could not identify), and the




                                                12
        Case 1:18-cr-00032-DLF Document 104 Filed 03/04/19 Page 13 of 13



information in the indictment required the defendant to “guess[]” which portions of the discovery

were relevant to the charges. Id. In those circumstances, this Court required the government to

provide additional detail which would allow the defendant to effectively prepare for trial; the

same result is appropriate here.

       VI.     Conclusion

       In seeking the particulars of the allegations in the Indictment, Concord is not asking that

the government explain the manner in which it will prove its allegations, but rather for an

explanation of the allegations themselves so as to allow it to prepare a defense and avoid surprise

at trial. For the reasons set forth above, Concord respectfully requests that the Court direct the

Special Counsel to prepare a bill of particulars setting forth the information requested in Exhibit

A.

Dated: March 4, 2019                              Respectfully submitted,

                                                  CONCORD MANAGEMENT AND
                                                  CONSULTING LLC

                                                  By Counsel

                                                  /s/Eric A. Dubelier
                                                  Eric A. Dubelier
                                                  Katherine Seikaly
                                                  Reed Smith LLP
                                                  1301 K Street, N.W.
                                                  Suite 1000 – East Tower
                                                  Washington, D.C. 20005
                                                  202-414-9200 (phone)
                                                  202-414-9299 (fax)
                                                  edubelier@reedsmith.com
                                                  kseikaly@reedsmith.com




                                                13
Case 1:18-cr-00032-DLF Document 104-1 Filed 03/04/19 Page 1 of 6




                 EXHIBIT A
                Case 1:18-cr-00032-DLF Document 104-1 Filed 03/04/19 Page 2 of 6


                                                                                                                                              Reed Smith LLP
                                                                                                                                      7900 Tysons One Place
                                                                                                                                                    Suite 500
                                                                                                                                      McLean, VA 22102-5979
Eric A. Dubelier                                                                                                                         Tel +1 703 641 4200
Direct Phone: +1 202 414 9291                                                                                                           Fax +1 703 641 4340
Email: edubelier@reedsmith.com                                                                                                                 reedsmith.com



April 11, 2018

Via Electronic Mail

Jeannie Sclafani Rhee
United States Department of Justice
Special Counsel’s Office
950 Pennsylvania Avenue, NW
Washington, DC 20005


Re:        United States v. Concord Management and Consulting, LLC, Case Number 1:18-cr-00032-
DLF

Dear Ms. Rhee:

        Pursuant to Rule 7(f) of the Federal Rules of Criminal Procedure, we hereby request on behalf
of our client Concord Management and Consulting LLC (“Concord”) that the Government provide a
Bill of Particulars in response to the requests set forth below (paragraph numbers refer to the
paragraphs in the above-noted Indictment).

       1.      With respect to the charged and captioned Defendant “Concord Catering,” (a) the date of
incorporation, (b) the location of incorporation, (c) the name(s) of the incorporators.

           2.          With respect to ¶ 1, define: (a) “improper foreign influence,” (b) “political activities.”

       3.       With respect to ¶ 2, define: (a) “interfere with elections and political processes,” (b)
“impairing, obstructing and defeating the lawful functions of the government,” and (3) “interfering with
the U.S. political and electoral processes.”

           4.          With respect to ¶ 2, identify by name all alleged conspirators known to the government.

       5.              With respect to ¶ 3, define: “significant funds,” and (b) “to further the Organization’s
operations.”

           6.          With respect to ¶ 3, identify by name the “other uncharged Organization employees.”

         7.     With respect to ¶ 4, identify by name the Defendants and co-conspirators who engaged
in this alleged activity.

        8.     With respect to ¶ 5, define: (a) “computer infrastructure,” and (b) “collecting
intelligence.”

       ABU DHABI  ATHENS  BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH
 NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON



                                                                                                                                   EME_ACTIVE-568996521.1
              Case 1:18-cr-00032-DLF Document 104-1 Filed 03/04/19 Page 3 of 6



April 11, 2018
Page 2



       9.      With respect to ¶ 5, identify by name all Defendants and conspirators who “hid[ ] the
Russian origin of their activities to avoid detection by U.S. regulators and law enforcement.”

       10.     With respect to ¶ 6, define: (a) “strategic goal to sow discord in the U.S. political
system,” (b) “derogatory information,” (c) “disparaging Hillary Clinton.”

        11.      With respect to ¶ 6, identify all alleged political advertisements, political rallies,
compensation to real U.S. persons, unwitting individuals associated with the Trump Campaign, and
political activists.

       12.     With respect to ¶ 7, identify all Defendants and conspirators who were required to
provide regulatory disclosure and/or register as foreign agents.

       13.       With respect to ¶ 9, define: “certain domestic activities.”

       14.      With respect to ¶ 11, define: (a) “related Russian entities,” (b) “primary source of
funding,” (c) “interference operations.”

       15.    With respect to ¶ 11, specifically identify all: (a) funds provided, (b) personnel
recommended, and (c) activities overseen. Further identify the names of each individual acting for or
on behalf of Defendant Concord who allegedly engaged in these alleged activities.

        16.      With respect to ¶ 11, identify all criminal statutes that prohibit “interference operations,”
as alleged.

       17.     With respect to ¶ 11a, identify all of the “multiple components” of the alleged “Project
Lakhta,” and identify every Defendant, conspirator or other person who engaged in the alleged activity
on behalf of Concord.

       18.     With respect to ¶ 11b, identify every Defendant, conspirator or other person who
engaged in the alleged activity on behalf of Concord; and identify specifically who was paid funds
and/or bonuses.

        19.     With respect to ¶ 11c, provide bank names and account numbers for each of the listed
entities. Further, provide the place and date or incorporation and the names of the incorporators for
each of the listed entities.

       20.     With respect to ¶ 12a, define: “approved and supported,” and clarify whether it is
alleged that Defendant Prigozhin engaged in such conduct on behalf of Defendant Concord.

       21.     With respect to ¶ 12b, identify the “real U.S. person,” identify the specific Defendant or
conspirator who communicated with the “real U.S. person,” provide the dates and times of any such
communications, identify the Defendant or conspirator who stated “is a leader here and our boss . . . our
funder,” and clarify whether it is alleged that any such communications were made on behalf of
Defendant Concord.
              Case 1:18-cr-00032-DLF Document 104-1 Filed 03/04/19 Page 4 of 6



April 11, 2018
Page 3



      22.    With respect to ¶¶ 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, identify each any every
communication between the named Defendants and either Defendant Concord, or any owner, officer,
employee and/or agent thereof.

        23.      With respect to ¶¶ 25, 26, 27, identify the statute and regulations that support the
allegations.

        24.    With respect to ¶ 25, state whether it is alleged that Defendant Concord, or any owner,
officer, employee or agent thereof, violated the FECA statute or related regulations, and if so, how.

        25.    With respect to ¶ 26, state whether it is alleged that Defendant Concord, or any owner,
officer, employee or agent thereof, violated the FARA statute or related regulations, and if so, how.

        26.     With respect to ¶ 27, state whether it is alleged that Defendant Concord, or any owner,
officer, employee or agent thereof, violated any statute or related regulations related to the issuance of
visas, and if so, how.

       27.     With respect to ¶ 28, identify all statutes and regulations that prohibit “impairing,
obstructing and defeating the lawful governmental functions of the United States . . . [by] interfer[ing]
with U.S. political and electoral processes.”

        28.     With respect to ¶¶ 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46,
47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58: specifically identify for each and every allegation the
name of the owner, officer, employee or agent of Defendant Concord who engaged in and/or had
contemporaneous knowledge of the alleged activity.

       29.      With respect to ¶ 29, identify all “group(s),” and identify all persons who engaged in the
alleged activity.

       30.       With respect to ¶ 30d, identify the co-conspirator.

      31.      With respect to ¶ 31, identify the “real U.S. person,” and identify all persons who
engaged in the alleged activity.

      32.      With respect to ¶ 32, identify all “social media accounts,” and identify all persons who
engaged in the alleged activity.

        33.      With respect to ¶ 33, identify the person(s) who provided the alleged instructions and
directions.

      34.      With respect to ¶ 34, identify all “thematic group pages,” and identify all persons who
engaged in the alleged activity.

        35.   With respect to ¶ 35, identify all alleged expenditures, including but not limited to the
dates and amounts, and identify all persons who engaged in the alleged activity.
              Case 1:18-cr-00032-DLF Document 104-1 Filed 03/04/19 Page 5 of 6



April 11, 2018
Page 4



      36.      With respect to ¶ 36, identify all alleged Twitter accounts, and identify all persons who
engaged in the alleged activity.

       37.       With respect to ¶ 37, identify all persons who engaged in the alleged activity.

        38.      With respect to ¶ 38, identify all persons who provided the alleged “feedback and
directions.”

        39.     With respect to ¶ 39, identify all alleged “VPNs,” and identify all persons who engaged
in the alleged activity.

       40.    With respect to ¶ 40, identify all alleged “web-based email accounts,” and identify all
persons who engaged in the alleged activity.

      41.      With respect to ¶ 41, identify all alleged PayPal accounts, and identify all persons who
engaged in the alleged activity.

        42.     With respect to ¶ 42, define, “began to monitor,” and identify all persons who engaged
in the alleged activity.

       43.      With respect to ¶¶ 43, 43a, 43b, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58,
provide all instances of the alleged activity and identify all persons who engaged in the alleged activity.

       44.       With respect to ¶ 54c, identify the volunteer for the Trump campaign.

        45.     With respect to ¶¶ 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76,
77, 78, 79, 80, 81, 82, 83, 84, 85: specifically identify for each and every allegation the name of the
owner, officer, employee or agent of Defendant Concord who engaged in and/or had contemporaneous
knowledge of the alleged activity.

        46.     With respect to ¶¶ 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76,
77, 78, 79, 80, 81, 82, 83, 84, 85: identify all persons who engaged in the alleged activity.

       47.       With respect to ¶ 59, identify the statute that prohibits the “illegal object.”

       48.       With respect to ¶ 70, identify “T.W.”

       49.       With respect to ¶¶ 53, 65, 72, 73, 74, 77, 80, 81, 82, 84: identify the “real U.S.
person(s)”.

       50.   With respect to ¶¶ 76, 78, 79, identify the “Campaign Official 1,” “Campaign Official
2,” and “Campaign Official 3.”

       51.       With respect to ¶ 85, identify the offense that Defendants allegedly conspired to violate.
Case 1:18-cr-00032-DLF Document 104-1 Filed 03/04/19 Page 6 of 6
Case 1:18-cr-00032-DLF Document 104-2 Filed 03/04/19 Page 1 of 2




                 EXHIBIT B
Case 1:18-cr-00032-DLF Document 104-2 Filed 03/04/19 Page 2 of 2
Case 1:18-cr-00032-DLF Document 104-3 Filed 03/04/19 Page 1 of 3




                 EXHIBIT C
Case 1:18-cr-00032-DLF Document 104-3 Filed 03/04/19 Page 2 of 3
                 Case 1:18-cr-00032-DLF Document 104-3 Filed 03/04/19 Page 3 of 3
Reed Smith LLP
7900 Tysons One Place
Suite 500
McLean, VA 22102-5979
+1 703 641 4200
Fax +1 703 641 4340


                                                               ***
This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you have
received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then delete this
message from your system. Please do not copy it or use it for any purposes, or disclose its contents to any other
person. Thank you for your cooperation.
                                                                                                 Disclaimer Version RS.US.201.407.01




                                                               2
        Case 1:18-cr-00032-DLF Document 104-4 Filed 03/04/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                         CRIMINAL NUMBER:
               v.
                                                         1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

       Defendant.


                                       PROPOSED ORDER

       Upon consideration of Defendant Concord Management and Consulting LLC’s Motion

for a Bill of Particulars Pursuant to Fed. R. Crim. P. 7(f) and Incorporated Memorandum of Law,

any opposition thereto, it is hereby

       ORDERED that the motion is GRANTED,

       IT IS FURTHER ORDERED that the government shall provide a Bill of Particulars

responding to each request set forth in Exhibit A to the Motion.



_________________________________                 ___________________________________
Date                                              DABNEY L. FRIEDRICH
                                                  United States District Judge
